Citation Nr: 0533773	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  99-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for memory loss.  

2.  Entitlement to service connection for headaches.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from May 14, 1953, to 
September 19, 1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating 
decision.  A personal hearing at the RO was held in June 
1999.  

In April 2003, the Board promulgated a decision which denied 
service connection for memory loss, bruxism, and a headache 
disorder, and the veteran appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In July 2004, the Court granted a joint motion to vacate and 
remand the April 2004 Board decision.  

In December 2004, the Board remanded the appeal to the RO for 
additional development.  By rating action in August 2005, the 
RO granted service connection for bruxism and denied service 
connection for memory loss and a headache disorder.  

Inasmuch as service connection has been established for 
bruxism, and the veteran has not express dissatisfaction with 
the rating assigned, the issue is no longer in appellate 
status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A disability manifested by memory loss was not present in 
service or until many years after service, and there no 
competent medical evidence that any current memory loss is 
related to service.  

3.  A headache disorder was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current headache disorder is related to 
service.  


CONCLUSIONS OF LAW

1.  The veteran does not have memory loss due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  The veteran does not have a headache disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim for service connection was received in 
October 1997.  The Board concludes that information and 
discussion as contained in the January 1998 rating decision, 
the statement of the case issued in February 1999, the 
November 1999, June 2000, November 2002, and August 2005 
supplemental statements of the case (SSOC), the December 2004 
Board remand, and in letters sent to the veteran in October 
1997, August 1999, March 2001, and August 2004 have provided 
him with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him of 
his responsibility to submit evidence showing a memory loss 
and chronic headaches since service; of what evidence was 
necessary to substantiate the claim for service connection; 
why the current evidence was insufficient to award the 
benefits sought, and suggested that he submit any evidence in 
his possession.  The veteran also testified at a personal 
hearing at the RO in June 1999.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how the claim was still deficient.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  In this 
regard, the Board notes that the Social Security 
Administration notified VA that the veteran's disability 
folder containing his medical records had been destroyed and 
that there were no other records at that agency.  VA has also 
complied with the Joint Motion instruction and has obtained 
VA examinations for the two remaining issues on appeal.  The 
RO obtained all available medical records identified by the 
veteran, and there does not appear to be any other 
outstanding medical records that are relevant to this appeal.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  

Factual Background

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any memory loss or 
headache problems in service.  The service medical records 
showed that the veteran was hospitalized for a disability 
characterized as a preexisting schizophrenic disorder, 
manifested by a catatonic state within two weeks after his 
induction into service.  The veteran underwent six 
electroconvulsive therapy (ECT) treatments from June 24, to 
July 10, 1953, and showed some improvement though he remained 
shy and withdrawn.  A Medical Board determined that the 
veteran was not fit for military service and he was 
discharged from service in September 1953.  

On VA examinations in November 1997, the veteran reported a 
history of chronic headaches since his electroshock 
treatments in service.  The reports noted that the claims 
file was not made available for review.  A neurologic 
examination was within normal limits and no clinical or 
diagnostic studies were conducted.  The diagnosis on 
neurologic examination was chronic incapacitating headaches, 
precipitated by electroconvulsive therapy in 1954.  

VA progress notes associated with the claims file in March 
1999 showed that the veteran was seen for various maladies, 
including headaches on numerous occasions from 1994 to 1997.  
The first reported headache complaint was in January 1995.  

Medical reports from the Federal Bureau of Prisons, received 
in October 1999 showed treatment for various maladies, 
including occasional headaches from 1992 to 1993.  The first 
reported complaint of headaches was in July 1992.  

At a personal hearing at the RO in June 1999, the veteran 
testified that he had constant headaches and memory loss 
beginning when he was given ECT in service and that he did 
not know who his family was for about ten years after he was 
discharged from service.  He asserted that several doctors 
had told him that his headaches and memory loss were related 
to his electroshock treatments in service, but said that he 
could not remember the names of any of them.  He testified 
that he did not seek help from the VA prior to this claim 
because he was afraid that he would have to undergo 
electroshock therapy again, and that he had to provide for 
his family.  

The veteran was examined by VA in July 2001 to determine the 
nature and etiology of his headaches.  The examiner noted 
that the claims file was not available for review, and 
included a history of headaches as reported by the veteran.  
The examiner noted that after an exhaustive search of medical 
sources, he was unable to find any literature that discussed 
a relationship between ECT and chronic daily headaches.  He 
noted that there were two articles on the subject of 
transient headaches but nothing indicating longstanding and 
unremitting headaches from electroshock therapy as claimed by 
the veteran.  The examiner opined that, based on the 
veteran's historical description of when his headaches 
allegedly occurred for the first time in relation to when he 
was administered his first electroshock treatment, he 
believed it was at least as likely as not that his current 
headaches were secondary to his electroshock treatments.  

On VA neurological examination in September 2002, the 
examiner indicated that a review of the literature indicated 
that electroconvulsive therapy can cause headaches but that 
they tended to occur during therapy and sometimes lasted for 
as much as eight months after treatment.  The examiner opined 
that based on the fact that the veteran did not report any 
headaches for approximately 39 years after his ECT, it was 
not at least as likely as not that his current headaches were 
related in any way to the ECT in service.  

On VA neurologic examination in July 2005, the examiner 
indicated that the claim file was reviewed and provided a 
detailed description of the veteran's medical history from 
service to the present.  He noted that while the veteran 
reported that his headaches began with the first ECT 
treatment and that he claimed to have reported them to 
hospital personnel, the service medical records did not show 
any complaints of headaches.  The veteran then said that he 
only told his private physician about his headaches after 
service.  The examiner noted that the first reported 
complaint of headaches was in 1992, when the veteran was in 
prison.  The veteran described his headaches as a 9/10 and 
located around the top of his head.  There were not 
precipitated by anything in particular; that they lasted for 
an entire day, and that they never truly went away.  A 
neurological examination was essentially normal with no focal 
point and no apparent deficits.  The impression was chronic 
tension type headaches.  The examiner explained that even if 
it were to be accepted that the veteran, in fact, suffered 
headaches as a direct result of ECT, which is a phenomenon 
that can occur in up to 45 percent of patients receiving ECT, 
it would be less likely than not that the headaches 
experienced at present or those ensuing in the decades 
following his ECT were the same since in all cited studies, 
no reports of patients exist who have suffered headaches from 
ECT for such extended periods of time.  The examiner opined 
that it was less likely than not that the veteran's current 
headaches were related to service and were more probable due 
to an overuse of headache medications.  

On VA psychiatric examination in July 2005, the examiner 
indicated that he reviewed the claims file in its entirety, 
and included a detailed description of the veteran's medical 
history.  A mental status examination was essentially within 
normal limits except for some mildly constricted affect, 
spotty memory for remote events, and poor judgment.  The 
impression was pain disorder, chronic.  The examiner 
indicated that he had reviewed all of the evidence of record, 
including the articles on ECT, and opined that the veteran's 
memory loss and chronic headaches were not related to his ECT 
treatment in service.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty during service.  38 U.S.C.A. 
§ 1110 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Analysis

In the instant case, the veteran contends that his current 
memory loss and chronic headaches were first manifested in 
service when he was administered ECT.  Although he claims 
that his memory loss and chronic headaches have been chronic 
ever since, he has not provided any competent evidence to 
support his assertions.  The service medical are silent for 
any complaints, treatment, or diagnosis referable to any 
memory loss or headaches.  The first reported complaint of 
headaches was in 1992, when the veteran was incarcerated.  
The first complaint of any memory problem was with the filing 
of this claim in October 1997.  

The Board has considered the veteran's testimony.  However, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of a medical nexus).  The veteran's 
statements that he had chronic headaches and memory problems 
immediately after his first ECT treatment are viewed by the 
Board as lacking in credibility in light of the fact that 
they are not supported by any contemporaneous evidence.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Furthermore, the veteran was afforded VA neurological and 
psychiatric examinations for the express purpose of 
determining the nature and etiology of his headaches and 
memory loss.  Both VA examiners opined that the veteran's 
current headaches were not related the six ECT treatments he 
received in service.  The neurologist also opined that his 
current memory loss was not related to the ECT treatments in 
service.  The Board finds the medical opinions persuasive as 
they were based on a longitudinal review of the entire 
record.  Moreover, the veteran has presented no competent 
evidence to dispute these opinions.  

The two favorable VA examination opinions which related the 
veteran's headaches to the ECT treatments were based entirely 
on the veteran's self-described history.  The Court has held 
that the Board is not bound to accept a diagnosis based 
solely on an unsubstantiated history as provided by the 
veteran.  Wood v. Derwinski, 1 Vet. App. 190 (1990), 
reconsidered, 1 Vet. App. 406 (1991); see also, LeShore v. 
Brown, 8 Vet. App. 406 (1995) (a medical statement, 
unenhanced by any additional medical comment, does not 
constitute "competent medical evidence.")  In fact, after 
reviewing the claims file, including the medical treatises 
and finding no objective evidence of any chronic headache 
complaints until many years after service, one of the 
neurologist's revised his opinion and concluded that the 
veteran's current headaches were most likely a tension type 
headache and was not related to military service.  

Inasmuch as there is no evidence of memory loss or a headache 
disorder in service or until many years thereafter, the Board 
finds that there is no basis to grant service connection for 
the disabilities now at issue on appeal.  


ORDER

Service connection for memory loss is denied.  

Service connection for a headache disorder is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


